SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court be and it hereby is AFFIRMED.
We assume that the parties are familiar with the facts, the procedural history, and the scope of issues before us. Appellant Sandra Restani filed a complaint in September 2001, alleging that the Social Security Administration (“SSA”) had subjected her to employment discrimination and denied her promotions on multiple occasions because of her age, in violation of the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq. (“ADEA”). The district court (Scullin, J.) granted summary judgment to Appellees on all claims, finding that even if Appellant had made out a prima facie case of age discrimination, Appellees had satisfied their burden of proving non-discriminatory reasons for their hiring and promotion decisions.
For substantially the reasons given by the district court, we conclude that Appellant’s claims under the ADEA are unavailing.
We have considered all of the plaintiffs arguments and find them to be without merit. We therefore AFFIRM the judgment of the district court.